Citation Nr: 0534828	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-27 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
service connection for PTSD.  The veteran testified at an 
April 2005 Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a) (2005).  In addition to 
the requirements generally applicable to service connection 
claims, service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (2005) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2005); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

In the present case, the veteran presented detailed evidence 
prior to and at the Travel Board hearing as to an incident 
that occurred on March 22, 1967, while clearing land in Phan 
Thiet with the 62d Battalion, 18th Brigade, D Company, for 
which the veteran worked as a construction machine operator.  
At this time, according to the veteran, his friend Andrew 
Horvath fell off of a bulldozer and was killed when it ran 
over him.  At the April 2005 Travel Board hearing and in a 
letter submitted at that time, the veteran described another 
stressor that occurred in December 1971 while repaving 
highway as a crawl trac operator with the 554th Engineering 
Battalion, Company A, during which his unit came under fire, 
his Lieutenant was wounded, and the veteran received the Army 
Commendation Medal for bravery.  The veteran's DD Form 214 
and service personnel record indicate that he received the 
Army Commendation Medal, but do not indicate that it was 
received for bravery.

VA's Adjudication Manual states that evidence should be 
developed to support a claimed non-combat stressor where the 
claimant indicates, at a minimum, the location and 
approximate time (a two month specific date range) of the 
stressful events in question, and the unit of assignment at 
the time the stressful event occurred.  VA Adjudication 
Manual, M21-1, Part III, Change 131, § 5.14(c)(2)(a) 
(February 25, 2005).  The Adjudication Manual further 
indicates that where medical evidence establishes a valid 
diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in-service stressor, the 
U.S. Armed Services Center for Unit Records Research (CURR) 
should be contacted.  Id., § 5.14(c)(3).  The records 
obtained to this point indicate that Andrew Horvath was 
killed on the date stated by the veteran, but also indicates 
that he died from multiple fragmentation wounds sustained 
from hostile fire.  In order to resolve this inconsistency 
and to attempt verification of the other stressor with CURR, 
a remand is warranted.

Further, there is evidence no file that appellant has been 
awarded Social Security disability benefits.  VA in general 
must obtain those records where there is knowledge of their 
existence.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Contact CURR and ask for unit records 
and any other relevant documents 
regarding the 554th Engineering 
Battalion, Company A, in December 1971, 
including any incidents involving enemy 
fire.  In addition, request through the 
appropriate official channels, including 
but not limited to CURR and the National 
Personnel Records Center (NPRC), a copy 
of the Army Commendation Medal citation 
received by the veteran.

2.  Contact CURR and request unit records 
or any other relevant documents regarding 
the 62d Battalion, 18th Brigade, D 
Company on or around March 22, 1967 in 
Phan Thiet, including any incidents 
involving service personnel being killed 
in a bulldozer accident.  In addition, 
ask CURR or the appropriate official 
channels for information regarding Andrew 
Horvath, including the unit with which he 
served and its location, and the cause of 
his death on March 22, 1967.

3.  Contact Social Security and obtain 
copies of all medical records concerning 
the award of disability benefits to the 
veteran.

4.  If, and only if, either of the above-
discussed two stressors is determined to 
have confirmed by credible, supporting 
evidence, schedule the veteran for a VA 
examination to determine whether there is 
a link between his PTSD and a confirmed 
stressor.  The claims folder must be made 
available to the examiner, and the VA 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's PTSD is related to any 
confirmed stressor.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Then, review any additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

